UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-11774 INVESTORS TITLE COMPANY (Exact name of registrant as specified in its charter) North Carolina 56-1110199 (State of incorporation) (I.R.S. Employer Identification No.) 121 North Columbia Street, Chapel Hill, North Carolina 27514 (Address of principal executive offices)(Zip Code) (919) 968-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of July 19, 2012, there were 2,089,604 common shares of the registrant outstanding. INVESTORS TITLE COMPANY AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 1 Consolidated Statements of Income For the Three and Six Months Ended June 30, 2012 and 2011 2 Consolidated Statements of Comprehensive Income For the Three and Six Months Ended June 30, 2012 and 2011 3 Consolidated Statements of Stockholders’ Equity For the Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 6. Exhibits 41 SIGNATURE 42 Item 1.Financial Statements Investors Title Company and Subsidiaries Consolidated Balance Sheets As of June 30, 2012 and December 31, 2011 (Unaudited) June 30, December 31, Assets: Investments in securities Fixed maturities, available-for-sale, at fair value (amortized cost: 2012:$82,085,108; 2011:$78,783,968) $ $ Equity securities, available-for-sale, at fair value (cost: 2012: $19,690,734; 2011: $17,652,745) Short-term investments Other investments Total investments Cash and cash equivalents Premium and fees receivable (less allowance for doubtful accounts: 2012: $1,699,000; 2011:$1,218,000) Accrued interest and dividends Prepaid expenses and other assets Property, net Current income taxes, net - Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Reserves for claims $ $ Accounts payable and accrued liabilities Current income taxes payable - Deferred income taxes, net Total liabilities Commitments and Contingencies - - Redeemable Noncontrolling Interest - Stockholders’ Equity: Class A Junior Participating preferred stock (shares authorized 100,000; no shares issued) - - Common stock - no par value (shares authorized 10,000,000; 2,099,309 and 2,107,681 shares issued and outstanding 2012 and 2011, respectively, excluding 291,676 shares for 2012 and 2011 of common stock held by the Company’s subsidiary) 1 1 Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See notes to the Consolidated Financial Statements. 1 Investors Title Company and Subsidiaries Consolidated Statements of Income For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Revenues: Net premiums written $ Investment income - interest and dividends Net realized gain on investments Other Total Revenues Operating Expenses: Commissions to agents Provision for claims Salaries, employee benefits and payroll taxes Office occupancy and operations Business development Filing fees, franchise and local taxes Premium and retaliatory taxes Professional and contract labor fees Other Total Operating Expenses Income before Income Taxes Provision for Income Taxes Net Income Less: Net Income Attributable to Redeemable Noncontrolling Interests ) - ) - Net Income Attributable to the Company $ Basic Earnings per Common Share $ Weighted Average Shares Outstanding – Basic Diluted Earnings per Common Share $ Weighted Average Shares Outstanding – Diluted Cash Dividends Paid per Common Share $
